

EXCHANGE AGREEMENT
 
This EXCHANGE AGREEMENT (the “Agreement”), dated as of July 27, 2010, is by and
among NACEL Energy Corporation, a Wyoming corporation with offices located at
9375 E. Shea Blvd., Suite 100, Scottsdale, Arizona 85260 (the “Company”),
Iroquois Master Fund Ltd. (the “Holder”) and, solely for purposes of Sections
3(c), 3(f), 4 and 5 hereof, each of the Subsidiaries (as defined in the Note).


RECITALS


A.          The Company and the Holder entered into that certain Securities
Purchase Agreement, dated as of November 23, 2009 (as amended and modified by
this Agreement, the “Purchase Agreement”).
 
B.    Simultaneously with the consummation of the transactions contemplated by
the Purchase Agreement, the Company issued and sold to the Holder (i) a Note (as
defined in the Purchase Agreement) in the original principal amount of $900,000
(the “2009 Note”), which is convertible into shares of the Company’s common
stock, $0.001 par value per share (the “Common Stock”) in accordance with the
terms thereof, (ii) a Series A Warrant (as defined in the Purchase Agreement) to
acquire up to 1,250,000 shares of Common Stock (the “2009 Series A Warrant”) (as
exercised, collectively, the “2009 Series A Warrant Shares”), (iii) a Series B
Warrant (as defined in the Purchase Agreement) to acquire up to 1,000,000 shares
of Common Stock (the “2009 Series B Warrant”) (as exercised, collectively, the
“2009 Series B Warrant Shares”) and (iv) a Series C Warrant (as defined in the
Purchase Agreement) to acquire up to 1,250,000 shares of Common Stock (the “2009
Series C Warrant”) (as exercised, collectively, the “2009 Series C Warrant
Shares”). The 2009 Series A Warrant, the 2009 Series B Warrant and the 2009
Series C Warrant are collectively referred to herein as the “2009 Warrants.”


C.           The Company and the Holder entered into that certain Exchange
Agreement, dated as of April 23, 2010 (as amended and modified by this
Agreement, the “Purchase Agreement”).


D.           Simultaneously with the consummation of the transactions
contemplated by the 2010 Exchange Agreement, the Company, in exchange for the
2009 Note and 2009 Warrants, issued to the Holder (i) a senior secured
convertible note in the original principal amount of $935,000 (the “2010 Note”),
which is convertible into shares of Common Stock in accordance with the terms
thereof, (ii) a Series A Warrant (including all warrants issued in exchange
therefor or replacement thereof, the “Series A Warrant”) to acquire up to
3,750,000 shares of Common Stock (as exercised, collectively, the “Series A
Warrant Shares”), (iii) a Series B Warrant (including all warrants issued in
exchange therefor or replacement thereof, the “Series B Warrant”) to acquire up
to 3,000,000 shares of Common Stock (as exercised, collectively, the “Series B
Warrant Shares”) and (iv) a Series C Warrant (including all warrants issued in
exchange therefor or replacement thereof, the “Series C Warrant”) to acquire up
to 3,750,000 shares of Common Stock (as exercised, collectively, the “Series C
Warrant Shares”). The Series A Warrant, the Series B Warrant and the Series C
Warrant are collectively referred to herein as the “Warrants.” The Series A
Warrant Shares, the Series B Warrant Shares and the Series C Warrant Shares are
collectively referred to herein as the “Warrant Shares.”

 
 

--------------------------------------------------------------------------------

 
 
E.           In exchange for the 2010 Note, the Company has authorized the
issuance to the Holder of a senior secured convertible note, in the form
attached hereto as Exhibit A (including all senior secured convertible notes
issued in exchange therefor or replacement thereof, the “Note”), which Note
shall be convertible into shares of Common Stock (as converted, the “Conversion
Shares”) in accordance with the terms thereof. The Note and the Conversion
Shares are collectively referred to herein as the “Securities.”


F.           The exchange of the 2010 Note for the Note is being made in
reliance upon the exemption from registration provided by Section 3(a)(9) of the
1933 Act, as amended (the “1933 Act”).


AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Holder hereby
agree as follows:
 
1.
EXCHANGE OF 2010 NOTE.

 
(a)         2010 Note. Simultaneously with the execution of this Agreement, the
Holder shall, and the Company shall, pursuant to Section 3(a)(9) of the 1933
Act, exchange the 2010 Note for the Note.
 
(b)         Closing. The closing (the “Closing”) of the exchange of the 2010
Note shall occur at the offices of Greenberg Traurig, LLP, 77 W. Wacker Drive,
Suite 3100, Chicago, Illinois 60601. The Closing shall occur on the date hereof
simultaneously with the execution of this Agreement (the “Closing Date”). As
used herein “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks in New York, New York are authorized or required
by law to remain closed.
 
(c)         Delivery. Within seven (7) Business Days following the Closing Date,
the Holder shall deliver the 2010 Note to the address specified in writing by
the Company. Within one (1) Business Day following the Closing Date, the Company
shall deliver the Note to the address specified in writing by the Holder, duly
executed on behalf of the Company and registered in the name of the Holder or
its designee.
 
2.            REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company hereby makes, subject to the exceptions set forth in the Disclosure
Schedules attached to this Agreement, each and every representation and warranty
to the Holder that is contained in the Purchase Agreement as if each and every
such representation and warranty was originally made on the date hereof and made
with respect to the Securities and the transactions contemplated by this
Agreement, and each and every such representation and warranty is hereby
incorporated herein by reference. For purposes of this Agreement, (i) “Exchange
Documents” means this Agreement, the Note and each of the other agreements and
instruments entered into by the parties hereto in connection with the
transactions contemplated hereby and thereby; and (ii) “2010 Exchange Documents”
means the Exchange Documents (as defined in the 2010 Exchange Agreement).

 
2

--------------------------------------------------------------------------------

 
 
3.
COVENANTS.

 
(a)          Fees. Except as otherwise expressly set forth in the Transaction
Documents, each party to this Agreement shall bear its own expenses in
connection with the transactions contemplated by this Agreement. The Company
shall be responsible for the payment of any placement agent’s fees, financial
advisory fees, or broker’s commissions (other than for Persons engaged by the
Holder) relating to or arising out of the transactions contemplated hereby
incurred by the Company. The Company shall pay, and hold the Holder harmless
against, any liability, loss or expense (including, without limitation,
attorneys’ fees and out-of-pocket expenses) arising in connection with any claim
relating to any such payment.
 
(b)          Disclosure of Transactions and Other Material Information. The
Company shall, on or before 8:30 a.m., New York time, on the first (1st)
Business Day after the date of this Agreement, file a Current Report on Form 8-K
describing all the material terms of the transactions contemplated by the
Exchange Documents in the form required by the 1934 Act (as defined in the
Purchase Agreement) and attaching all the material Exchange Documents
(including, without limitation, this Agreement and the form of the Note)
(including all attachments, the “8-K Filing”). The Company hereby confirms that
(i) no material, non-public information was delivered to the Holder by the
Company or any of the Subsidiaries, or any of their respective officers,
directors, employees or agents (if any) in connection with the transactions
contemplated by the Exchange Documents and (ii) the transactions contemplated by
this Agreement and the other Exchange Documents do not constitute material,
non-public information regarding the Company or any of its Subsidiaries. Neither
the Company, its Subsidiaries nor the Holder shall issue any press releases or
any other public statements with respect to the transactions contemplated
hereby; provided, however, the Company shall be entitled, without the prior
approval of the Holder, to make any press release or other public disclosure
with respect to such transactions (i) in substantial conformity with the 8-K
Filing and contemporaneously therewith and (ii) as is required by applicable law
and regulations (provided that in the case of clause (i) the Holder shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
the Holder, the Company shall not (and shall cause each of its Subsidiaries and
affiliates to not) disclose the name of the Holder in any filing (other than the
8-K Filing), announcement, release or otherwise, except (a) as required by
federal securities law in connection with the filing of final Exchange Documents
(including signature pages thereto) with the SEC (as defined in the Purchase
Agreement) and (b) to the extent such disclosure is required by applicable law
or market regulations, in which case the Company shall provide the Holder with
prior notice of such disclosure permitted hereunder.


 
3

--------------------------------------------------------------------------------

 

(c)          Transaction Documents. It is expressly understood and agreed that
(i) this Agreement and the other Exchange Documents shall be “Transaction
Documents,” (ii) for all purposes of all the Transaction Documents (which, for
clarification purposes, includes all the 2010 Exchange Documents) (including,
without limitation, with respect to all rights, powers, remedies and benefits
provided to the Holder under the Transaction Documents), the Note, the
Conversion Shares and the Securities shall be deemed to have been issued
pursuant to the Purchase Agreement and shall be treated as if they were the
“Notes,” “Conversion Shares” and “Securities” under the Purchase Agreement and
the other Transaction Documents (and the term “Securities” shall also include
the Warrants and the Warrant Shares) and (iii) that the Transaction Documents
are hereby amended to give full force and effect to the transactions
contemplated by this Agreement and the other Exchange Documents. Except as
otherwise expressly provided herein, (1) the Purchase Agreement and each other
Transaction Document is, and shall continue to be, in full force and effect and
is hereby ratified and confirmed in all respects, except that on and after the
Closing Date (A) all references in the Purchase Agreement to the “Purchase
Agreement,” “hereto,” “hereof,” “this Agreement,” “hereunder” or words of like
import referring to the Purchase Agreement shall mean the Purchase Agreement as
amended by this Agreement, (B) all references in the other Transaction Documents
to the “Purchase Agreement,” “thereto,” “thereof,” “thereunder” or words of like
import referring to the Purchase Agreement shall mean the Purchase Agreement as
amended by this Agreement, (C) all references in Transaction Documents to the
“Transaction Documents,” “thereto,” “thereof,” “thereunder” or words of like
import referring to the Transaction Documents shall mean the Transaction
Documents as amended by this Agreement and (D) the Note shall supersede and
replace the 2010 Note and (2) the execution, delivery and effectiveness of this
Agreement shall not operate as an amendment of any right, power, benefit or
remedy of the Holder under any Transaction Document, nor constitute an amendment
of any provision of any Transaction Document and all of them shall continue in
full force and effect (including, without limitation, the Security Interests (as
defined in the Security Agreement (as defined in the Note)) created thereunder
in favor of the Holder), as amended or modified by this Agreement.
 
(d)          Rule 144. The Company expressly acknowledges and agrees that for
purposes of Rule 144(d) the Holder shall be deemed to have acquired the Note on
November 24, 2009, and that the holding period for the Note may be tacked onto
the holding period of the 2009 Note. The Company shall not (and shall cause each
of its officers, directors, employees and agents to not) take any action or omit
to take any action inconsistent with the foregoing. The Company shall take all
actions necessary (including, without limitation, to cause the issuance by its
legal counsel of any necessary legal opinions) to issue to the Holder Conversion
Shares that are immediately freely tradable without restriction and not
containing any restrictive legend, all without the need for any action by the
Holder so long as the holding period for a non-affiliate under Rule 144 is met.
 
(e)          Anti-Dilution Acknowledgment. It is expressly understood and agreed
that no security (as such term is defined in the 1933 Act) of the Company or any
of the Subsidiaries that has been issued, or is issued or issuable on or after
the date hereof, to JMJ Financial or any of its affiliated or related Persons
(as defined in the Purchase Agreement) shall be an Excluded Security (as defined
in the Purchase Agreement) and that Section 7 of the Note and Section 2 of the
Warrants shall apply to the issuance of all securities of the Company or any of
the Subsidiaries (including, without limitation, Common Stock issuable upon
conversion of any promissory note and disregarding any floor price set forth
therein) to JMJ Financial or any of its affiliated or related Persons.

 
4

--------------------------------------------------------------------------------

 

(f)           Acknowledgments. The Company and each Subsidiary expressly
acknowledge and agree that (i) the Note does not extinguish the indebtedness
evidenced by the 2010 Note and is not a novation, repayment or reborrowing
thereof but rather is given in replacement and substitution of the 2010 Note.
Each of the Subsidiaries (1) without implication that the contrary would
otherwise be true or is required, consent to the transactions contemplated
hereby and the terms hereof and the other Exchange Documents and (2) without
limiting Section 3(c), ratifies and confirms that all of its respective
obligations and undertaking under its respective Guaranty (as defined in the
Security Agreement) and agrees that such obligations and undertakings remain in
full force and effect and acknowledges and agrees that there is no defense,
setoff or counterclaim of any kind or nature to such obligations and
undertakings.
 
4.
TERMINATION.

 
In the event that the Closing shall not have occurred on or before three (3)
days from the date hereof, any such non-breaching party at any time shall have
the right to terminate its obligations under this Agreement with respect to such
breaching party on or after the close of business on such date without liability
of such non-breaching party to any other party; provided, however,
notwithstanding any such termination the Company shall remain obligated to
reimburse the Holder for the expenses described in Section 3(a) above. Nothing
contained in this Section 4 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Exchange Documents or to impair the right of any party to
compel specific performance by any other party of its obligations under this
Agreement or the other Exchange Documents.
 
5.
MISCELLANEOUS.

 
(a)          Governing Law; Jurisdiction; Jury Trial. The parties hereby agree
that pursuant to 735 Illinois Compiled Statutes 105/5-5 they have chosen that
all questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Chicago, Illinois, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 
5

--------------------------------------------------------------------------------

 

(b)          Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.
 
(c)          Headings; Gender. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.”  The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found. For purposes of this Agreement for the
Holder’s benefit, the word “state” or “states” includes any “province” or
“provinces” in Canada and the concept of “law, rules or regulations” includes
laws, rules and regulations under applicable law, rules and regulations in
Canada.
 
(d)         Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.  Notwithstanding anything to the contrary
contained in this Agreement or any other Transaction Document (including,
without limitation, the other Exchange Documents) (and without implication that
the following is required or applicable), it is the intention of the parties
that in no event shall amounts and value paid by the Company and/or its
Subsidiaries (as the case may be), or payable to or received by the Holder,
under the Transaction Documents (including, without limitation, under the
Exchange Documents), including without limitation, any amounts that would be
characterized as “interest” under applicable law (including, without limitation,
any applicable Canadian law), exceed amounts permitted under any such applicable
law. Accordingly, if any obligation to pay, payment made to the Holder, or
collection by the Holder pursuant any of the Transaction Documents (including,
without limitation, under the Exchange Documents) is finally judicially
determined to be contrary to any such applicable law, such obligation to pay,
payment or collection shall be deemed to have been made by mutual mistake of the
Holder, the Company and its Subsidiaries and such amount shall be deemed to have
been adjusted with retroactive effect to the maximum amount or rate of interest,
as the case may be, as would not be so prohibited by the applicable law. Such
adjustment shall be effected, to the extent necessary, by reducing or refunding,
at the option of the Holder, the amount of interest or any other amounts which
would constitute unlawful amounts required to be paid or actually paid to the
Holder under the Transaction Documents (including, without limitation, under the
Exchange Documents). For greater certainty, to the extent that any interest,
charges, fees, expenses or other amounts required to be paid to or received by
the Holder under any of the Transaction Documents (including, without
limitation, under the Exchange Documents) or related thereto are held to be
within the meaning of “interest” or another applicable term to otherwise be
violative of applicable law, such amounts shall be pro-rated over the period of
time to which they relate.

 
6

--------------------------------------------------------------------------------

 

(e)          Entire Agreement; Amendments. This Agreement, the other Exchange
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Holder, the Company, the Subsidiaries, their
affiliates and Persons acting on their behalf solely with respect to the matters
contained herein and therein, and this Agreement, the other Exchange Documents,
the schedules and exhibits attached hereto and thereto and the instruments
referenced herein and therein contain the entire understanding of the parties
solely with respect to the matters covered herein and therein; provided,
however, nothing contained in this Agreement or any other Transaction Document
shall (or shall be deemed to) (i) except as expressly contemplated by Section
3(c), have any effect on any agreements the Holder has entered into with the
Company or any of its Subsidiaries prior to the date hereof with respect to any
prior investment made by the Holder in the Company or (ii) except as expressly
contemplated by Section 3(c), waive, alter, modify or amend in any respect any
obligations of the Company or any of its Subsidiaries, or any rights of or
benefits to the Holder or any other Person, in any agreement entered into prior
to the date hereof between or among the Company and/or any of its Subsidiaries
and the Holder and all such agreements shall continue in full force and effect.
Except as specifically set forth herein, neither the Company nor the Holder
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Holder. No provision of this
Agreement may be waived other than by an instrument in writing signed by the
waiving party. Without limiting the foregoing, the Company confirms that the
Holder has not made any commitment or promise or has any other obligation to
provide any financing to the Company, any Subsidiary or otherwise.
 
(f)          Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with an overnight courier service with next day delivery specified, in each
case, properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be as set forth in Section 9(f)
of the Purchase Agreement or such other address and/or facsimile number and/or
to the attention of such other Person as the recipient party has specified by
written notice given to each other party five (5) days prior to the
effectiveness of such change, provided that Greenberg Traurig, LLP shall be
provided copies of notices sent to the Holder. Written confirmation of receipt
(A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender’s
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission or (C) provided by an overnight
courier service shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from an overnight courier service in accordance with clause
(i), (ii) or (iii) above, respectively.

 
7

--------------------------------------------------------------------------------

 

(g)         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including, as contemplated below, any assignee or transferee of any of the
Securities. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Holder,
including, without limitation, by way of a Fundamental Transaction (as defined
in the Note and Warrants) unless the Company is in compliance with the
applicable provisions governing Fundamental Transactions set forth in the Note
and Warrants. The Holder may assign some or all of its rights hereunder in
connection with any assignment or transfer of any of its Securities without the
consent of the Company, in which event such assignee or transferee shall be
deemed to be a Holder hereunder with respect to such assigned rights.
 
(h)         No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
(i)          Survival. The representations, warranties, agreements and covenants
shall survive the Closing.
 
(j)          Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(k)         Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. For
clarification purposes, the Recitals are part of this Agreement and are hereby
incorporated by reference.
 
[signature pages follow]

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Holder, the Company and each of the Subsidiaries have
caused their respective signature page to this Agreement to be duly executed as
of the date first written above.


COMPANY:
 
NACEL ENERGY CORPORATION
   
By:
/s/ Mark Schaftlein
 
Name: Mark Schaftlein
 
Title: Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Holder, the Company and each of the Subsidiaries have
caused their respective signature page to this Agreement to be duly executed as
of the date first written above.
 

SUBSIDIARIES:  
0758817 B.C. LTD., a corporation existing pursuant to the British Columbia
Business Corporations Act
   
By:
/s/ Mark Schaftlein
Name:
Mark Schaftlein
Title:
Manager
   
BLUE CREEK WIND ENERGY FACILITY LLC, a Texas limited liability company
   
By:
/s/ Mark Schaftlein
Name:
Mark Schaftlein
Title:
Manager
   
CHANNING FLATS WIND ENERGY FACILITY LLC, a Texas limited liability company
   
By:
/s/ Mark Schaftlein
Name:
Mark Schaftlein
Title:
Manager
   
HEDLEY POINTE WIND ENERGY FACILITY LLC, a Texas limited liability company
   
By:
/s/ Mark Schaftlein
Name:
Mark Schaftlein
Title:
Manager
   
LEILA LAKE WIND ENERGY FACILITY LLC, a Texas limited liability company
   
By:
/s/ Mark Schaftlein
Name:
Mark Schaftlein
Title:
Manager


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Holder, the Company and each of the Subsidiaries have
caused their respective signature page to this Agreement to be duly executed as
of the date first written above.



SUBSIDIARIES:      
SNOWFLAKE WIND ENERGY FACILITY LLC, an Arizona limited liability company
       
By:
/s/ Mark Schaftlein
 
Name:
Mark Schaftlein
 
Title:
Manager
       
SWISHER WIND ENERGY FACILITY LLC, a Texas limited liability company
       
By:
/s/ Mark Schaftlein
 
Name:
Mark Schaftlein
 
Title:
Manager


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Holder, the Company and each of the Subsidiaries have
caused their respective signature page to this Agreement to be duly executed as
of the date first written above.


HOLDER:
 
IROQUOIS MASTER FUND LTD.
 
/s/ Joshua Silverman
By: Joshua Silverman, Authorized Signatory


 
 

--------------------------------------------------------------------------------

 